Mr. Justice Scott delivered the opinion of the Court. The instructions given by the Court to the jury no where appear upon the record; and the only question presented relates to the sufficiency of the evidence to sustain the verdict and judgment. Several circumstances are shown in evidence to negative a joint liability which other portions of the testimony amply affirm. It is, therefore, a case where the jury weighed the evidence and returned their verdict accordingly. Such verdicts, where amply supported by the evidence, as in this case, and unimpeached for the admission of improper testimony, or the exclusion of that which was proper, or for misdirection of the jury, or for a finding contrary to the law properly given them in charge, this Court has uniformly refused to disturb. There was no error in the ruling of the Court below refusing a new trial. Let the judgment be affirmed with costs.